Case 20-40912        Doc 28     Filed 06/17/20 Entered 06/17/20 23:40:29
                               Certificate of Notice Page 1 of 5                         EOD
                                                                                         Desc Imaged

                                                                                         06/15/2020
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  IN RE:                                             §
                                                     §
  EDWARDLO AND AUDREY HOLMES,                        §    CASE NO. 20-40912
                                                     §       (Chapter 7)
  DEBTORS                                            §

               AGREED ORDER AUTHORIZING TRUSTEE TO SELL REAL
           PROPERTY LOCATED AT 3368 N. ALMOND DRIVE, RIALTO, CA. 92377
            FREE AND CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES

           On this day came on for consideration the Motion for Authority to Sell Real Property Free

  and Clear of All Liens, Claims and Encumbrances Located at 3368 N. Almond Drive, Rialto, Ca.

  92377 (³Motion´) filed by Christopher J. Moser, Trustee (³Trustee´) and the Creditor¶s Response to

  Motion to Sell (³Response´) filed by TOWD POINT MORTGAGE TRUST 2018-5, U.S. BANK

  NATIONAL ASSOCIATION, AS INDENTURED TRUSTEE (³Creditor´). Counsel for Trustee

  and counsel for Creditor advised the Court that an agreement had been reached regarding the

  Motion. In light of the agreement, the Court grants the Motion on the terms set forth below. IT IS

  THEREFORE,

           ORDERED that pursuant to the provisions of 11 U.S.C. §363(f) the Trustee is authorized to

  sell the real property and improvements located at 3368 N. Almond Drive, Rialto, Ca. 92377 (the

  ³House´ to TCT Properties, LLC and/or its assigns (³%X\HU´) for the amount of $300,000.00 free

  and clear of all liens, claims and encumbrances. IT IS FURTHER,

           ORDERED that in the event that the Buyer does not close the sale of the House within

  fourteen (14) days of the entry of this Order, then the Trustee is authorized, in his discretion, to sell

  the House to any third party who pays at least $300,000.00, or more, to purchase the House on

  similar terms to those set forth in the Motion. IT IS FURTHER,

           ORDERED that at closing the Trustee is authorized: i) to pay Creditor a full loan payoff

                                                Page 1 of 3
Case 20-40912       Doc 28      Filed 06/17/20 Entered 06/17/20 23:40:29                Desc Imaged
                               Certificate of Notice Page 2 of 5


  (approximately $179,000.00 ± subject to an updated payoff quote); ii) to pay the bankruptcy estate a

  carve-out of $25,000.00 from the second lien in favor of the Internal Revenue Service (³IRS´); iii) to

  pay normal closing costs, including unpaid property taxes and a title policy iv) to pay DUHDOWRU¶V

  commission of $18,000.00 and v) to pay the remaining funds to the IRS in full satisfaction of its 2nd

  lien upon the House. IT IS FURTHER,

          ORDERED that the House, pursuant to §363(f) of the Bankruptcy Code, shall be conveyed

  free and clear of any liens, claims and encumbrances with all such liens, claims and encumbrances

  attaching to the proceeds of the sale. The filing of a certified copy of this Order in the real property

  records shall be sufficient to evidence the release of any mortgage lien asserted by Creditor and shall

  be sufficient to evidence a lien release by the IRS on the House. To the extent that the IRS¶s lien has

  attached to any real property or personal property, other than the House, such lien shall be unaffected

  by this Order. A certified copy of this Order may be filed with the appropriate recording offices to

  evidence cancellation of any recorded encumbrances, claims, liens and other interests against the

  House recorded prior to the date of this Order. However, the Trustee shall be authorized to execute

  any documents needed to effectuate the formal release of any mortgage lien of either Creditor or the

  IRS should such action be needed to close the sale. IT IS FURTHER,

          ORDERED that Creditor shall release its mortgage lien upon the House upon being paid in

  full in accordance with the provisions of this Order, with no release of lien if not paid in full. IT IS

  FURTHER,

          ORDERED that the IRS shall release its lien upon the House upon being paid in accordance

  with the provisions of this Order. IT IS FURTHER,

          ORDERED that the Trustee is authorized to do any and all things necessary to transfer title

  to the Buyer of the House and to close the above sale. IT IS FURTHER,

          ORDERED that the fourteen (14) day stay provided under Rule 6004(h) of the Federal Rules

                                               Page 2 of 3
Case 20-40912      Doc 28    Filed 06/17/20 Entered 06/17/20 23:40:29     Desc Imaged
                            Certificate of Notice Page 3 of 5


  of Bankruptcy Procedure shall not apply and the Trustee may close the sale of the House

  immediately upon entry of this Order.



                                                        Signed on 6/15/2020

                                                                                   SR
                                              HONORABLE BRENDA T. RHOADES,
  AGREED:                                     UNITED STATES BANKRUPTCY JUDGE

  QUILLING, SELANDER, LOWNDS,
  WINSLETT & MOSER, P.C.
  2001 Bryan Street, Suite 1800
  Dallas, Texas 75201
  (214) 880-1805 (Telephone)
  (214) 871-2111 (Fax)
  cmoser@qslwm.com (Email)

  By: /s/ Christopher J. Moser
     Christopher J. Moser

  ATTORNEYS FOR TRUSTEE

  MACKIE WOLF ZIENTZ & MANN, P.C.
  Parkway Office Center, Suite 900
  14160 Dallas Parkway
  Dallas, Texas 75254
  (214) 635-2650 (Telephone)
  (214) 635-2686 (Fax)
  swu@mwzmlaw.com (Email)

  By: /s/ Stephen Wu
      Stephen Wu

  ATTORNEYS FOR CREDITOR




                                          Page 3 of 3
        Case 20-40912        Doc 28    Filed 06/17/20 Entered 06/17/20 23:40:29             Desc Imaged
                                      Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                        Eastern District of Texas
In re:                                                                                  Case No. 20-40912-btr
Edwardlo L. Holmes                                                                      Chapter 7
Audrey L. Holmes
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0540-4           User: admin                  Page 1 of 2                   Date Rcvd: Jun 15, 2020
                               Form ID: pdf400              Total Noticed: 48

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 17, 2020.
db/jdb         +Edwardlo L. Holmes,     Audrey L. Holmes,    2405 Dartmouth Drive,    Flower Mound, TX 75022-4881
cr             +Lakeview Loan Servicing, LLC,     c/o BDFTE, LLP,    4004 Belt Line Rd Suite 100,
                 Addison, TX 75001-4320
br             +Michael Crane,    730 Lipscomb Ave.,     Dallas, TX 75214-4440
7887222         American Airlines Credit,     PO Box 9001006,    Louisville, KY 40290-1006
7887223         American Airlines Credit plan,     PO Box 9001006,    Louisville, KY 40290-1006
7887224        +American Express,    PO Box 650448,     Dallas, TX 75265-0448
7887225        +Bank of America,    PO Box 851001,     Dallas, TX 75285-1001
7905912        +Bank of America, N.A.,     P O Box 982284,    El Paso, TX 79998-2284
7887226        +Best Buy CitiVisa,    PO Box 790441,     St. Louis, MO 63179-0441
7887238       ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Home depot,       PO Box 78011,    Phoenix, AZ 85062)
7887227        +Capital One,    PO Box 71087,    Charlotte, NC 28272-1087
7887229        +Cenlar,    PO Box 11733,    Newark, NJ 07101-4733
7887231        +Citibank,    PO Box 6500,    Sioux Falls, SD 57117-6500
7887235       #+Discover,    PO Box 790213,    St. Louis, MO 63179-0213
7887236        +EnerBank USA,    1245 E. Brickyard Rd., Ste. 600,     Salt Lake City, UT 84106-2562
7887237        +Great-West Trust Company, LLC,     PO Box 826932,    Philadelphia, PA 19182-0001
7887241        +Lending club,    595 Market street,     Suite 200,   San Francisco, CA 94105-2807
7887242        +Macy’s,    PO Box 78008,    Phoenix, AZ 85062-8008
7887243        +Medical City Lewisville,     PO Box 740782,    Cincinnati, OH 45274-0782
7887244        +Medical City Plano,     PO Box 740782,    Cincinnati, OH 45274-0782
7887245        +Metropolitan Anesthesia Consultants,      PO Box 650823,    Dept 41197,   Dallas, TX 75265-0823
7887246        +NTB,    PO Box 9001006,    Louisville, KY 40290-1006
7887252        +Sun Run,    1515 Arapahoe Street Tower 2,     Suite 600,    Denver, CO 80202-2133
7887253        +Texas Health Resources,     PO Box 910812,    Dallas, TX 75391-0812
7887254        +Texas Medicine Resources,     PO Box 8549,    Fort Worth, TX 76124-0549
7887255        +US Anesthesia Partners of Texas,     PO Box 840855,     Dallas, TX 75284-0855
7887256       ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank,       PO Box 790179,    St. Louis, MO 63179)
7887259        +Voya Financial,    230 Park Avenue,     New York, NY 10169-1502
7887260        +Western Alliance Bank,     PO Box 742628,    Cincinnati, OH 45274-2628
7887261        +Wyndham Barclays Bank,     PO Box 60517,    City of Industry, CA 91716-0517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
7905708        +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jun 16 2020 04:25:40
                 Capital One Bank (USA), N.A.,     4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
7887228        +E-mail/PDF: gecsedi@recoverycorp.com Jun 16 2020 04:26:49        Care Credit,    PO Box 960061,
                 Orlando, FL 32896-0061
7887232        +E-mail/Text: bncnotices@becket-lee.com Jun 16 2020 04:15:31        Conn’s,    PO Box 815867,
                 Dallas, TX 75381-5867
7887233        +E-mail/PDF: creditonebknotifications@resurgent.com Jun 16 2020 04:25:28         Credit One,
                 PO Box 60500,    City of Industry, CA 91716-0500
7887234        +E-mail/PDF: creditonebknotifications@resurgent.com Jun 16 2020 04:26:09         Credit One Bank,
                 PO Box 60500,    City of Industry, CA 91716-0500
7887239         E-mail/Text: sbse.cio.bnc.mail@irs.gov Jun 16 2020 04:14:46        IRS,
                 Centralized Insolvency Department,     PO Box 7346,    Philadelphia, PA 19101-7346
7887240        +E-mail/Text: bncnotices@becket-lee.com Jun 16 2020 04:14:39        Kohl’s,    PO Box 2983,
                 Milwaukee, WI 53201-2983
7904205         E-mail/PDF: resurgentbknotifications@resurgent.com Jun 16 2020 04:26:10         LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
7904207        +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 16 2020 04:26:56
                 Medical Center Of Lewisville,     Resurgent Capital Services,    PO Box 1927,
                 Greenville, SC 29602-1927
7904206        +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 16 2020 04:25:32
                 Medical Center Of Plano,    Resurgent Capital Services,     PO Box 1927,
                 Greenville, SC 29602-1927
7887247         E-mail/PDF: gecsedi@recoverycorp.com Jun 16 2020 04:26:03        Old Navy Synchrony bank,
                 PO Box 530942,    Atlanta, GA 30353-0942
7910966         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 16 2020 04:26:54
                 Portfolio Recovery Associates, LLC,     POB 41067,   Norfolk VA 23541
7887631        +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 16 2020 04:26:09
                 PRA Receivables Management, LLC,     PO Box 41021,   Norfolk, VA 23541-1021
7887248        +E-mail/PDF: gecsedi@recoverycorp.com Jun 16 2020 04:25:26        Sam’s Club Master Card,
                 PO Box 960013,    Orlando, FL 32896-0013
7887249         E-mail/PDF: gecsedi@recoverycorp.com Jun 16 2020 04:25:28        Sams Club Synchrony Bank,
                 PO Box 530942,    Atlanta, GA 30353-0942
7887250        +E-mail/Text: jennifer.chacon@spservicing.com Jun 16 2020 04:15:33         Select Portfolio Services,
                 PO Box 65450,    Salt Lake City, UT 84165-0450
7887251        +E-mail/Text: home.sfbank-bankruptcynotice.083i01@statefarm.com Jun 16 2020 04:14:49
                 State Farm Bank,    1 State Farm Plaza,    Bloomington, IN 61710-0001
7887258        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jun 16 2020 04:14:29
                 Verizon Wireless,    PO Box15124,    Albany, NY 12212-5124
                                                                                                TOTAL: 18
           Case 20-40912           Doc 28       Filed 06/17/20 Entered 06/17/20 23:40:29                         Desc Imaged
                                               Certificate of Notice Page 5 of 5


District/off: 0540-4                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 15, 2020
                                      Form ID: pdf400                    Total Noticed: 48


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                SELECT PORTFOLIO SERVICING, INC. as servicer for T
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
7887257*        ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
                 (address filed with court: US Bank,    PO Box 790408,    St. Louis, MO 63179)
7887230        ##+Citibank,   PO Box 6062,   Sioux Falls, SD 57117-6062
                                                                                                                    TOTALS: 1, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 15, 2020 at the address(es) listed below:
              Abbey U. Dreher   on behalf of Creditor     Lakeview Loan Servicing, LLC edecf@BDFGROUP.com,
               marshak@bdfgroup.com
              Christopher Moser     cmoser@qslwm.com,
               cmoser@ecf.epiqsystems.com;kimhill@qslwm.com;cjm@trustesolutions.net
              Christopher Moser     on behalf of Trustee Christopher Moser cmoser@qslwm.com,
               cmoser@ecf.epiqsystems.com;kimhill@qslwm.com;cjm@trustesolutions.net
              Daniel C. Durand, III    on behalf of Debtor Edwardlo L. Holmes bankruptcy@durandlaw.com,
               durand@durandlaw.com
              Daniel C. Durand, III    on behalf of Joint Debtor Audrey L. Holmes bankruptcy@durandlaw.com,
               durand@durandlaw.com
              Michael Zientz    on behalf of Creditor     SELECT PORTFOLIO SERVICING, INC. as servicer for TOWD
               POINT MORTGAGE TRUST 2018-5, U.S. BANK NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE
               txed@mwzmlaw.com
              Stephen Wu    on behalf of Creditor     SELECT PORTFOLIO SERVICING, INC. as servicer for TOWD POINT
               MORTGAGE TRUST 2018-5, U.S. BANK NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE swu@mwzmlaw.com,
               txed@mwzmlaw.com
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                              TOTAL: 8
